Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 30, 1990, which ruled that *922claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant left his job as a plumber’s helper because he was dissatisfied with his wages. However, claimant admitted that he was not yet a journeyman plumber, that he was paid the union scale for helpers and that, at the time he was hired, there was no discussion of his wages. Consequently, substantial evidence supports the finding that claimant voluntarily left his employment without good cause (see, Matter of Decker [Levine], 50 AD2d 1030, 1031; Matter of Latona [Levine] 50 AD2d 957).
Decision affirmed, without costs. Mahoney, P. J., Weiss, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.